UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 Form 6-K REPORT OF FOREIGN PRIVATE ISSUER PURSUANT TO RULE 13a-16 OR 15d-16 UNDER THE SECURITIES EXCHANGE ACT OF 1934 For the month of October, 2007 Commission File Number Novogen Limited (Translation of registrant’s name into English) 140 Wicks Road, North Ryde, NSW, Australia (Address of principal executive office) Indicate by check mark whether the registrant files or will file annual reports under cover of Form 20-F or Form 40-F. Form 20-F xForm 40-F o Indicate by check mark if the registrant is submitting the Form 6-K in paper as permitted by Regulation S-T Rule 101(b)(l): Note: Regulation S-T Rule 101 (b)( I) only permits the submission in paper of a Form 6-K if submitted solely to provide an attached annual report to security holders. Indicate by check mark if the registrant is submitting the Form 6-K in paper as permitted by Regulation S-T Rule lO1(b)(7): Note: Regulation S-T Rule l01(b)(7) only permits the submission in paper of a Form 6-K if submitted to furnish a report or other document that the registrant foreign private issuer must furnish and make public under the laws of the jurisdiction in which the registrant is incorporated, domiciled or legally organized (the registrant’s “home country”), or under the rules of the home country exchange on which the registrant’s securities are traded, as long as the report or other document is not a press release, is not required to be and has not been distributed to the registrant’s security holders, and, if discussing a material event, has already been the subject of a Form 6-K submission or other Commission filing on EDGAR. Indicate by check mark whether the registrant by furnishing the information contained in this Form is also thereby furnishing the information to the Commission pursuant to Rule l2g3-2(b) under the Securities Exchange Act of 1934. Yes oNo x If “Yes” is marked, indicate below the file number assigned to the registrant in connection with Rule 12g3-2(b): SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. Novogen Limited (Registrant) /s/Ron Erratt Ronald Lea Erratt Company Secretary Date 26 October, 2007 The Manager Companies Australian Stock Exchange 20 Bridge Street SYDNEY NSW 2000 Dear Sir Results of the Novogen Annual General Meeting In accordance with Listing Rule 3.12.2 and Section 251AA of the Corporations Act the details of the resolutions and the proxies received in respect of each resolution are set out in the following summary. Yours faithfully Ron Erratt Company Secretary 26 October, 2007 Novogen Limited Proxy Summary Annual General Meeting 26 October 2007 2 To adopt the Remuneration Report for the year ended 30 June 2007 The instructions given to validly appointed proxies in respect of the resolution were as follows: In Favour Against Abstention Proxy's discretion 16,344,350 1,086,047 727,004 1,432,311 The motion was carried on a show of hands as an ordinary resolution. 3 To re-elect Mr Geoffrey M Leppinus as a Director The instructions given to validly appointed proxies in respect of the resolution were as follows: In Favour Against Abstention Proxy's discretion 16,887,595 547,823 723,483 1,430,811 The motion was carried on a show of hands as an ordinary resolution. 4 To adopt the amendments to Employee Share Option Plan The instructions given to validly appointed proxies in respect of the resolution were as follows: In Favour Against Abstention Proxy's discretion 13,805,512 3,472,780 894,909 1,416,511 The motion was carried on a show of hands as an ordinary resolution. 5 To approve the Employee Share Option Plan under Rule 7.1 of the ASX Listing Rules The instructions given to validly appointed proxies in respect of the resolution were as follows: In Favour Against Abstention Proxy's discretion 13,515,946 3,465,568 657,870 1,417,511 The motion was carried on a show of hands as an ordinary resolution. 6 To approve the Issue of Options to Christopher Naughton The instructions given to validly appointed proxies in respect of the resolution were as follows: In Favour Against Abstention Proxy's discretion 12,552,759 4,202,324 845,040 1,416,511 The motion was carried on a show of hands as an ordinary resolution. 7 To approve the Issue of Options to Alan Husband The instructions given to validly appointed proxies in respect of the resolution were as follows: In Favour Against Abstention Proxy's discretion 13,344,826 4,063,341 765,034 1,416,511 The motion was carried on a show of hands as an ordinary resolution.
